Exhibit 10.1

KNIGHT CAPITAL GROUP, INC.

2009 EXECUTIVE INCENTIVE PLAN

Section 1. Purpose. The purpose of the Knight Capital Group, Inc. 2009 Executive
Incentive Plan (this “Plan”) is to attract, retain and motivate selected
executive officers of Knight Capital Group, Inc. (“Knight”) and its subsidiaries
and affiliates (together with Knight, and their and its successors and assigns,
the “Company”) in order to promote the Company’s growth and profitability. It is
intended that any Bonus (as defined in Section 5(c)) payable under this Plan be
considered “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder, and this Plan shall be limited,
construed and interpreted accordingly.

Section 2. Administration.

(a) General. Subject to Section 2(d), this Plan shall be administered by a
committee (the “Committee”) appointed by the Board of Directors of Knight (the
“Board”), whose members shall serve at the pleasure of the Board. The Committee
at all times shall be composed of at least two directors of Knight, each of whom
is an “outside director” within the meaning of Section 162(m) of the Code and
Treasury Regulation Section 1.162-27(e)(3). Unless otherwise determined by the
Board, the Committee shall be the Compensation Committee of the Board; provided,
however, that if the Compensation Committee does not satisfy the requirements
set forth in the prior sentence, the Committee shall be the 162(m) Committee (if
such committee is then constituted) to the extent necessary for any Bonus
payable under this Plan to be considered “performance-based compensation” within
the meaning of Section 162(m) of the Code and the regulations thereunder.

(b) Role of the Committee. The Committee shall have complete control over the
administration of this Plan, and shall have the authority in its sole and
absolute discretion to: (i) exercise all of the powers granted to it under this
Plan, including designating individuals as participants in this Plan in
accordance with Section 4 and establishing the Performance Goals (as defined in
Section 5(a)) in accordance with Section 5(a); (ii) construe, interpret and
implement this Plan; (iii) prescribe, amend and rescind rules and regulations
relating to this Plan, including rules and regulations governing its own
operations; (iv) make all determinations and take all actions necessary or
advisable in administering this Plan (including, without limitation, calculating
the size of the Bonus payable to each Participant (as defined in Section 4(a))
and certifying the attainment of the Performance Goals); (v) correct any defect,
supply any omission and reconcile any inconsistency in this Plan; and (vi) amend
this Plan to reflect changes in or interpretations of applicable law, rules or
regulations.

(c) Procedures; Decisions Final. Actions of the Committee shall be made by the
vote of a majority of its members. The determination of the Committee on all
matters relating to this Plan and any amounts payable thereunder shall be final,
binding and conclusive on all parties.

(d) Delegation. The Committee may allocate among its members and may delegate
some or all of its authority or administrative responsibility to such individual
or individuals who are not members of the Committee as it shall deem necessary
or appropriate; provided, however, the Committee may not delegate any of its
authority or administrative responsibility hereunder if such delegation would
cause any Bonus payable under this Plan not to be considered “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code and the
regulations thereunder, and any such attempted delegation shall not be effective
and shall be void ab initio.

(e) No Liability. No member of the Board or the Committee or any employee of the
Company (each such person a “Covered Person”) shall have any liability to any
person (including, without limitation, any Participant) for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan, any Award or any Bonus. Each Covered Person shall be indemnified and held
harmless by Knight

 

1



--------------------------------------------------------------------------------

against and from any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in which such Covered Person may be involved by reason
of any action taken or omitted to be taken under this Plan and against and from
any and all amounts paid by such Covered Person, with Knight’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that Knight shall have the right, at its own expense, to assume and
defend any such action, suit or proceeding and, once Knight gives notice of its
intent to assume the defense, Knight shall have sole control over such defense
with counsel of Knight’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct. The foregoing right of
indemnification shall not be exclusive of, and shall not be deemed to limit or
modify, any other rights of indemnification or the advancement of expenses to
which Covered Persons may be entitled under Knight’s Amended and Restated
Certificate of Incorporation or Amended and Restated By-Laws, as a matter of
law, or otherwise, or any other power that Knight may have to indemnify such
persons or hold them harmless.

Section 3. Performance Period.

The Committee shall designate the periods (each a “Performance Period”) with
respect to which a Participant may be granted the opportunity to earn one or
more payouts to the extent consistent with Treasury Regulation
Section 1.162-27(e)(2). The first Performance Period shall commence January 1,
2009. Unless otherwise determined by the Committee, the Performance Period shall
be Knight’s fiscal year.

Section 4. Eligibility and Participation.

(a) Participants. Prior to the 90th day after the beginning of the Performance
Period, or otherwise in a manner not inconsistent with Treasury Regulation
Section 1.162-27(e)(2) (the “Participation Date”), the Committee shall designate
those executive officers of the Company who shall participate in this Plan for
each Performance Period (the “Participants”).

(b) Changes During a Performance Period. Except as provided below, the Committee
shall have the authority at any time (i) during the Performance Period to remove
Participants from this Plan for that Performance Period and (ii) prior to the
Participation Date (or otherwise in a manner not inconsistent with Treasury
Regulation Section 1.162-27(e)(2)) to add Participants to this Plan for a
particular Performance Period.

Section 5. Bonus Amounts.

(a) Establishment of Performance Goals and Formula. By the Participation Date
(or otherwise in a manner not inconsistent with Treasury Regulation
Section 1.162-27(e)(2)), the Committee shall establish the objective performance
goals (the “Performance Goals”) for a Performance Period in writing while the
outcome of the Performance Goals is substantially uncertain. At the same time
the Performance Goals are established, the Committee shall prescribe a formula
to determine the amount of the bonus which may be payable based upon the level
of attainment of the Performance Goals during the Performance Period (the
Participant’s “Award”).

(b) Performance Goals. The Performance Goals shall be based on one or more of
the following business criteria (either separately or in combination) with
regard to Knight (or a subsidiary, division, other operational unit or
administrative department of Knight):

 

  (i) enterprise value or value creation targets;

 

  (ii) after-tax or pre-tax profits (including net operating profit after taxes)
or net income, including without limitation that attributable to continuing
and/or other operations;

 

2



--------------------------------------------------------------------------------

  (iii) after-tax or pre-tax margins;

 

  (iv) revenues;

 

  (v) operational cash flow or earnings before income tax or other exclusions
(including free cash flow, cash flow per share or earnings before interest,
taxes, depreciation and amortization);

 

  (vi) reduction of, or limiting the level of increase in, all or a portion of
the Company’s bank debt or other long-term or short-term public or private debt
or other similar financial obligations of the Company, which may be calculated
net of cash balances and/or other offsets and adjustments as may be established
by the Committee;

 

  (vii) consummation of debt and equity offerings;

 

  (viii) equity capital raised;

 

  (ix) earnings per share, earnings per diluted share or earnings per share from
continuing operations;

 

  (x) return on capital employed (including, without limitation, return on
invested capital or return on committed capital), return on revenues, return on
assets and return on stockholders’ equity;

 

  (xi) market share;

 

  (xii) the fair market value of the shares of Knight’s Class A common stock,
par value $0.01 per share (the “Common Stock”);

 

  (xiii) the growth in the value of an investment in the Common Stock assuming
the reinvestment of dividends;

 

  (xiv) reduction of, or limiting the level of increase in, all or a portion of
controllable expenses or costs or other expenses or costs (including selling,
general and administrative expenses or costs (excluding advertising) as a
percentage of sales);

 

  (xv) economic value added targets based on a cash flow return on investment
formula;

 

  (xvi) customer satisfaction or service measures or indices;

 

  (xvii) employee satisfaction;

 

  (xviii) efficiency or productivity measures;

 

  (xix) asset management (e.g., inventory and receivable levels);

 

  (xx) compliance goals (e.g., regulatory and legal compliance); or

 

  (xxi) strategic business objectives, goals or initiatives.

In addition, Performance Goals may be based upon the attainment of specified
levels of Company (or subsidiary, division, other operational unit or
administrative department of Knight) performance under one or more of the
measures described above relative to the performance of other corporations or
the historic performance of the Company and may be combined with cost of
capital, assets, invested capital and stockholder equity to form an appropriate
measure of performance. To the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may: (i) designate additional business criteria on
which the Performance Goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

The Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.

 

3



--------------------------------------------------------------------------------

(c) Committee Discretion to Determine Bonus. Following the completion of each
Performance Period, the Committee shall calculate each Participant’s Award based
on the level of attainment of the Performance Goals and the pre-set formula. The
Committee has the sole discretion to determine whether all or any portion of a
Participant’s Award shall be paid, and the specific amount, if any, to be paid
to each Participant, subject in all cases to the terms, conditions and limits of
this Plan. The Committee may, at any time, establish (and, once established,
rescind, waive or amend) additional conditions and terms of payment of Awards
(including, but not limited to, the achievement of other financial, strategic or
individual goals, which may be objective or subjective) as it may deem desirable
in carrying out the purposes of this Plan. Notwithstanding anything to the
contrary in this Plan, the Committee may, in its sole discretion, reduce (but
not increase) the Award amount for any Participant for a particular Performance
Period at any time prior to the payment of Awards to Participants pursuant to
Section 6. The portion of an Award that the Committee determines to pay to a
Participant for a Performance Period, is herein referred to as his or her
“Bonus”.

(d) Maximum Bonus. Notwithstanding anything to the contrary in Section 5(c),
under no circumstances shall the Bonus payable to any single Participant for any
annual Performance Period exceed $15 million.

(e) Certification. Following the completion of each Performance Period and prior
to any Bonus payment, the Committee shall certify in writing whether the
Performance Goals for the Performance Period have been met and, if they have
been met, certify the amount of the applicable Bonus.

(f) Termination During a Performance Period. If a Participant’s employment with
the Company terminates for any reason before the end of a Performance Period,
the Participant shall not be entitled to any Bonus under this Plan for that
Performance Period unless otherwise provided in the terms of the Award or
otherwise determined by the Committee in connection with specified terminations
of employment. A Participant who is terminated for gross misconduct after the
end of the Performance Period shall forfeit participation in this Plan, and no
Bonus shall be payable to such a Participant.

Section 6. Payment of Bonus Amount.

Each Participant’s Bonus shall be payable by the Company, at the discretion of
the Committee, in cash and/or a Knight equity-based award of equivalent value
(provided that in determining the number of shares of Common Stock (whether
restricted or unrestricted) that is equivalent to a dollar amount, that dollar
amount shall be divided by the average of the high and low sales price per share
of Common Stock on the principal exchange or market on which the Common Stock is
then listed for the last preceding date on which there was a sale of such Common
Stock on such exchange or market (with fractional shares being rounded to the
nearest whole share)). The cash portion of the Bonus (i) shall be paid by
March 15th in the fiscal year after the fiscal year in which the Performance
Period in which they are earned is completed, generally at such time as bonuses
are paid by Knight for the relevant fiscal year, but not before the Committee
certifies in writing that the Performance Goals for such Performance Period were
met, unless otherwise determined pursuant to Section 7(n) and (ii) shall be paid
in U.S. dollars. Any equity-based award shall be granted under a
stockholder-approved equity-based compensation plan subject to such terms and
conditions (including vesting requirements) as the Committee and the
administrative committee of the plan under which such equity-based award is
granted may determine.

Subject to approval by the Committee and to any requirements imposed by the
Committee in connection with such approval, each Participant may be entitled to
defer receipt, under the terms and conditions of any applicable deferred
compensation plan of the Company and the requirements of Section 409A of the
Code, of part or all of any payments otherwise due under this Plan.

No Participant shall have any right to payment of any amounts under this Plan
unless and until the Committee determines (i) the amount of such Participant’s
Bonus, (ii) that such Bonus shall be paid and (iii) the method and timing of its
payment.

 

4



--------------------------------------------------------------------------------

Section 7. General Provisions.

(a) Amendment and Termination. The Board or the Committee may at any time and
from time to time modify, alter, amend, suspend, discontinue or terminate this
Plan, except that no modification, alteration, amendment, suspension,
discontinuation or termination (i) may impair the rights of a Participant under
any Award theretofore granted without the Participant’s consent, except for an
amendment made to comply with applicable law, stock exchange rules or accounting
rules or (ii) cause an Award not to be deductible under, or to cease to be
deductible under, Section 162(m) of the Code. In addition, no amendment that
would require stockholder approval under applicable law (including, without
limitation, in order for any Bonus paid pursuant to this Plan to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code) or stock exchange rules shall be effective without the approval of the
stockholders of Knight as required by such law (including, without limitation,
Section 162(m) of the Code and the regulations thereunder) or stock exchange
rules.

(b) Nonassignability. No rights of any Participant under this Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
(including through the use of any cash-settled instrument), either voluntarily
or involuntarily by operation of law, other than by will or by the laws of
descent and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 7(b) shall be void and shall not be recognized or given effect by the
Company.

(c) Plan Creates No Employment Rights. Nothing in this Plan shall confer upon
any Participant the right to continue in the employ of the Company for the
Performance Period or thereafter or affect any right which the Company may have
to terminate such employment.

(d) Choice of Forum.

(1) Jurisdiction. The Company and each Participant, as a condition to such
Participant’s participation in this Plan, hereby irrevocably submit to the
exclusive jurisdiction of any state or federal court of appropriate jurisdiction
located in Newark, New Jersey over any suit, action or proceeding arising out of
or relating to or concerning this Plan that is not otherwise arbitrated or
resolved according to Section 7(e). The Company and each Participant, as a
condition to such Participant’s participation in this Plan, acknowledge that the
forum designated by this Section 7(d) has a reasonable relation to this Plan and
to the relationship between such Participant and the Company. Notwithstanding
the foregoing, nothing herein shall preclude the Company from bringing any
action or proceeding in any other court for the purpose of enforcing the
provisions of Section 7(d).

(2) Acceptance of Jurisdiction. The agreement by the Company and each
Participant as to forum is independent of the law that may be applied in the
action, and the Company and each Participant, as a condition to such
Participant’s participation in this Plan, (i) agree to such forum even if the
forum may under applicable law choose to apply non-forum law, (ii) hereby waive,
to the fullest extent permitted by applicable law, any objection which the
Company or such Participant now or hereafter may have to personal jurisdiction
or to the laying of venue of any such suit, action or proceeding in any court
referred to in Section 7(d)(1), (iii) undertake not to commence any suit, action
or proceeding arising out of or relating to or concerning this Plan in any forum
other than the forum described in this Section 7(d) and (iv) agree that, to the
fullest extent permitted by applicable law, a final and non-appealable judgment
in any such suit, action or proceeding in any such court shall be conclusive and
binding upon the Company and each Participant.

(3) Service of Process. Each Participant, as a condition to such Participant’s
participation in this Plan, hereby irrevocably appoints the General Counsel of
Knight as such Participant’s agent for service of process in connection with any
action, suit or proceeding arising out of or relating to or concerning this Plan
that is not otherwise arbitrated or resolved according to Section 7(e), who
shall promptly advise such Participant of any such service of process.

 

5



--------------------------------------------------------------------------------

(4) Confidentiality. Each Participant, as a condition to such Participant’s
participation in this Plan, agrees to keep confidential the existence of, and
any information concerning, a dispute, controversy or claim described in this
Section 7(d), except that a Participant may disclose information concerning such
dispute, controversy or claim to the arbitrator or court that is considering
such dispute, controversy or claim or to such Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).

(e) Dispute Resolution. Subject to the provisions of Section 7(d), any dispute,
controversy or claim between the Company and a Participant, arising out of or
relating to or concerning this Plan or any Award shall be finally settled by
binding arbitration in Newark, New Jersey before, and in accordance with the
rules then obtaining of, The Nasdaq Stock Market, Inc. (“Nasdaq”) or, if Nasdaq
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by a Participant must first be submitted to the Committee in
accordance with claims procedures determined by the Committee.

(f) Governing Law. All rights and obligations under this Plan shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to principles of conflict of laws.

(g) Tax Withholding. In connection with any payments to a Participant or other
event under this Plan that gives rise to a federal, state, local or other tax
withholding obligation relating to this Plan (including, without limitation,
FICA tax), (i) the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to such Participant whether or not
pursuant to this Plan or (ii) the Committee shall be entitled to require that
such Participant remit cash (through payroll deduction or otherwise), in each
case in an amount sufficient in the opinion of the Company to satisfy the amount
required by law to be withheld.

(h) Severability. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby.

(i) No Third Party Beneficiaries. This Plan shall not confer on any person other
than the Company and any Participant any rights or remedies hereunder.

(j) Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns and each
permitted successor or assign of each Participant as provided in Section 7(b).

(k) Plan Headings. The headings in this Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

(l) Construction. In the construction of this Plan, the singular shall include
the plural, and vice versa, in all cases where such meanings would be
appropriate.

(m) Plan Subject to Stockholder Approval. This Plan is adopted subject to the
approval of the stockholders of Knight at the 2009 Annual Meeting of
Stockholders in accordance with Section 162(m)(4)(C) of the Code and Treasury
Regulation Section 1.162-27(e)(4), and no Bonus shall be payable hereunder
absent such stockholder approval.

(n) Section 409A of the Code. The Company intends that Bonus payments under this
Plan shall be exempt from Section 409A of the Code as short-term deferrals and
shall not constitute “deferred compensation” within the meaning of Section 409A
of the Code (absent a valid deferral election under the terms of another plan or
arrangement maintained by the Company). This Plan shall be interpreted,
construed and administered in accordance with the foregoing intent, so as to
avoid the imposition of taxes and penalties on Participants pursuant

 

6



--------------------------------------------------------------------------------

to Section 409A of the Code. The Company shall have no liability to any
Participant or otherwise if this Plan or any Bonus paid or payable hereunder is
subject to the additional tax and penalties under Section 409A of the Code.

(o) No Funding. The Company shall be under no obligation to fund or set aside
amounts to pay obligations under this Plan. Participants shall have no rights to
any amounts under this Plan other than as a general unsecured creditor of the
Company.

(p) No Rights to Other Payments; No Limitation on Other Payments. The provisions
of this Plan provide no right or eligibility to a Participant to any other
payouts from the Company under any other alternative plans, schemes,
arrangements or contracts the Company may have with any employees or group of
employees of the Company. Nothing in this Plan shall preclude or limit the
ability of the Company to pay any compensation to a Participant under any other
plan or compensatory arrangement whether or not in effect on the date this Plan
was adopted.

(q) No Effect on Benefits. Awards and payments under this Plan shall constitute
special discretionary incentive payments to the Participants and shall not be
required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of the Company or under
any agreement with a Participant, unless the Company or such other arrangement
specifically provides otherwise.

(r) Term of Plan. This Plan shall continue until suspended, discontinued or
terminated by the Board or the Committee in its sole discretion. No Award shall
be granted based on the business criteria set forth in Section 5(b) on or after
the first stockholder meeting that occurs in the fifth year following the year
in which the stockholders of Knight previously approved the business criteria,
unless the stockholders of Knight re-approve the business criteria on or before
such stockholder meeting.

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan effective as of
March 31, 2009 by Knight, it has caused the same to be signed by its duly
authorized officer this 31st day of March, 2009.

KNIGHT CAPITAL GROUP, INC.

 

By:     /s/ Thomas M. Joyce  

Name: Thomas M. Joyce

Title:   Chairman and Chief Executive Officer

 

7